Citation Nr: 9903777	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-18 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code, in 
the amount of $289.01, was properly created.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
May 1994.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a September 1995 determination of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which concluded that the veteran had 
been erroneously paid Chapter 30 benefits in the amount of 
$289.01.  The veteran appealed that finding to the BVA for 
review.

As a preliminary matter, the Board notes that in October 
1995, the RO received from the veteran a request for waiver 
of the indebtedness at issue in this appeal, which the RO 
referred to the Committee on Waivers and Compromises 
(Committee).  In a May 1996 decision, the Committee denied 
the veteran's request for waiver.  However, there is no 
indication in the file that the veteran subsequently filed a 
notice of disagreement with that determination.  As such, 
this issue is not in appellate status and thus, not before 
the Board at this time.  


FINDINGS OF FACT

1.  In June 1995, the RO received the veteran's VA Form 22-
1999, Enrollment Certification, dated in June 1995, in which 
the certifying official of San Antonio College certified that 
from July 14, 1995 to August 18, 1995, the veteran was 
enrolled in Math 0302; based on the foregoing certification, 
benefits were awarded at the full-time rate.
 
2.  In July 1995, the RO received an Enrollment Certification 
reflecting a period of enrollment at San Antonio College from 
August 28, 1995 to December 17, 1995, which listed Math 0303 
as a deficiency course.

3.  In amended Enrollment Certification from San Antonio 
College, dated in August 1995, it was noted that the June 
1995 Enrollment Certification was incorrect, in that the 
veteran was actually enrolled for three-quarter time from 
July 14, 1995 to August 18, 1995, not full-time, as Math 0302 
should not have been certified.
 
3.  In September 1995, the veteran's benefits were reduced to 
the three-quarter rate from July 14, 1995, thus creating an 
overpayment.

4.  An RO contact with San Antonio College revealed that Math 
0302 was not an approved course, as the veteran had already 
taken Math 0303, and testing did not show that Math 0302 was 
needed. 

5.  An audit conducted by the RO reveals that the veteran was 
overpaid $289.01, based on her enrollment in Math 0302.


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $289.01 was properly created.  38 U.S.C.A. §§ 
3011, 5107 (West 1991); 38 C.F.R. §§ 21.7120, 21.7122 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case may be summarized as follows.  In June 
1995, the RO received the veteran's VA Form 22-1999, 
Enrollment Certification, dated in June 1995, in which a 
certifying official of San Antonio College certified that 
from July 14, 1995 to August 18, 1995, the veteran was 
enrolled in Math 0302.  Based on the foregoing certification, 
as reflected in VA Form 22-8945, "Education Award," dated 
in July 1995, the veteran was awarded benefits at the full-
time monthly rate of $788.21.  A subsequent Enrollment 
Certification, received at the RO in August 1995, reflected a 
period of enrollment at San Antonio College from August 28, 
1995 to December 17, 1995, and listed Math 0303 as a 
deficiency course.

In August 1995, the certifying official from San Antonio 
College executed an amended Enrollment Certification, in 
which it was noted that the June 1995 Enrollment 
Certification was incorrect, in that the veteran was actually 
enrolled for three-quarter time from July 14, 1995 to August 
18, 1995, not full-time, as Math 0302 should not have been 
certified.  Consequently, in September 1995, the veteran's 
education award was reduced to $591.16, the three-quarter 
rate, retroactive from July 14, 1995, thus creating an 
overpayment.  

In October 1995, the veteran expressed her disagreement with 
the overpayment.  She stated that in June 1995, she had 
spoken to one of her college counselors who told her that she 
should repeat Math 0302, as she had received a low grade in 
that course and needed to repeat the class to raise her grade 
point average.  The veteran indicated that she went to the VA 
office and received assistance and her paperwork was filed.  
The veteran maintains that she was not made aware of a 
problem with Math 0302 until she went to see the VA director 
at the college for the fall 1995 semester.  She further 
maintains that she was led to enroll in that course based on 
a lack of information. 

Following receipt of the veteran's October 1995 statement, an 
RO representative contacted San Antonio College and verified 
that Math 0302 was not considered an approved course for the 
veteran, since she had already taken Math 0303.  It was noted 
that although the veteran had received an "F" in Math 0303, 
the school considered it "backwards" to then enroll in Math 
0302.  Further, the school indicated that testing did not 
show that Math 0302 was needed.  

A March 1996 VA audit reveals that the veteran was overpaid 
$289.01, based on her enrollment in Math 0302.  That finding 
was based on the fact that the veteran had been paid at the 
full-time monthly rate of $788.21 for the period at issue in 
this case, resulting in a total payment of $2,023.07, when 
she should have only been paid at the three-quarter monthly 
rate of $591.16, resulting in a total payment of $1,734.06.  

The law provides that, generally, subject to certain 
restrictions, the VA will approve and will authorize payment 
of educational assistance for an individual's enrollment in 
any course or subject which a State approving agency has 
approved and which forms a part of a program of education as 
defined by applicable regulations.  38 C.F.R. § 21.7120 
(1998).  However, VA will not pay educational assistance for 
an enrollment in any course which is not part of a veteran's 
or servicemember's program of education, unless the person is 
enrolled in refresher courses, deficiency courses, or other 
preparatory or special education or training courses 
necessary to  enable the person to pursue an approved program 
of education.  38 C.F.R. § 21.7122(b).  

The Board has reviewed the facts of this case, as noted 
above, in light of the foregoing regulations, and finds that 
an overpayment in the amount of $289.01 was properly created.  
The evidence of record, as summarized above, reveals that in 
June 1995, San Antonio College certified the veteran for Math 
0302 the period July 14, 1995 to August 18, 1995.  
Consequently, the VA awarded the veteran educational 
assistance benefits for that period at the full-time rate, 
which was $788.21.  In August 1995, the RO learned from a 
certifying official at San Antonio College that Math 0302 
should not have been certified, and that the veteran should 
have been paid at the three-quarter rate.  As such, in 
September 1995, the RO retroactively reduced the veteran's 
benefits to the three-quarter rate, or $591.16, effective 
July 14, 1995, resulting in an overpayment of $289.01.  
Pursuant to an RO contact with a representative at San 
Antonio College in January 1996, the RO confirmed that the 
previously approved Math 0302 should not have been certified.  
The Board finds that the RO properly terminated payments to 
the veteran for Math 0302, as the course did not apply to her 
degree, and an overpayment was properly created in the amount 
$289.01.  See 38 C.F.R. § 21.7122(b). 

The Board acknowledges the veteran's contentions that she was 
not at fault in creation of the debt at issue in this appeal.  
The Board further acknowledges that San Antonio College had 
originally certified the veteran for Math 0302, only to 
subsequently amend that certification.  Nevertheless, the law 
is clear that the VA will not pay educational assistance for 
enrollment in any course that is not part of a veteran's or 
servicemember's program of education, except under certain 
circumstances, which are not present in this case.  38 C.F.R. 
§ 21.7122(b).  Further, the Board notes that in finding that 
the debt at issue in this case was properly created, the 
Board is not intimating any opinion as to the fault or 
responsibility for the creation of the debt, as that question 
goes to the issue of entitlement to waiver of the 
overpayment, which is not presently before the Board.  See 
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963a, 1.965 
(1998).

In short, the Board finds that the overpayment of educational 
assistance benefits in the amount of $289.01, paid pursuant 
to Chapter 30, Title 38, United States Code, was properly 
created, and the appeal is denied.  In summary, the RO had 
paid the veteran benefits for Math 0302 based on an erroneous 
certification of that course.  When the RO learned that Math 
0302 was not an approved course, the RO acted appropriately 
in terminating payment for that course, and seeking 
reimbursement of the monies paid thus far, in the amount of 
$289.01. 


ORDER

An overpayment of educational assistance benefits in the 
amount of $289.01, paid pursuant to Chapter 30, Title 38, 
United States Code, was properly created, and the appeal is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

